REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to a distance detecting apparatus, an image capturing apparatus, a distance detecting method, and a storage medium, to provide a technique for selecting a target pixel (representative pixel) from which the amount of parallax is detected, based on the color of the object.

Prior art for was found for the claims as follows:
Re. Claim 1,
Attar et al., (WO 2014/006514 A2) disclose the following limitations: 
A distance detecting apparatus (Attar: Abstract) comprising one or more processors (130) and a memory (135) storing a program which, when executed by the one or more processors (Attar: [0019], claim 1.), causes the distance detecting apparatus to function as: 
an acquisition unit configured to acquire a first image captured from a first point of view and a second image captured from a second point of view that is different from the first point of view (Attar: Fig. 1; [0004], [0054], [0030]-[0036], [0055]; Imaging channels capture a first image and a second image both having a different perspective from one another.); 

a selection unit configured to select a representative pixel from each of the plurality of regions in the first image (Attar: [0030]-[0036]; Pixels are selected according to equation 1 representative of the first image.), 
a detection unit configured to detect a position in the second image corresponding to the representative pixel and thereby to detect a distance to the object corresponding to the position of the representative pixel (Attar: [0030]-[0045]; A distance can be determined based on the variance of location of each of the selected preliminary image pixels of the second image corresponding the representative pixels, thus a distance can be determined by querying a mapping between average selected preliminary image pixel distance and object distance.); 
Lee (US 2013/0148882 A1) discloses a dividing unit configured to divide the first image into the plurality of regions such that (Lee: [0027]; “Each subregion in the set of image subregions is then compared, using color histograms, with a reference image representative of a reference object to be detected in the test image … For example, in a first iteration, the image segmenter 125 can segment (e.g., divide, partition, etc.) the test image into a first set of image subregions that partition the test image into a grid containing a first number of subregions (e.g., such as a grid of 10×10 rectangular subregions, yielding a total of 100 rectangles rectangular subregions).”).
	Kusaka et al., (JP 2011-007882 A) disclose select a representative pixel from the first image, based on a color of an object (Kusaka: [0033], [0089]; A pair of images generated from pupil-division has a focus detection pixel [i.e., representative pixel] from the first image and is detected [i.e., selected] based on a color of the focus detection pixel which represents the subject [i.e., object].); and 
a correction unit configured to correct an error of the distance to the object corresponding to the position of the representative pixel, the distance being detected by the detection unit, and the error being caused by chromatic aberration in an optical system employed to capture the first image and the second image (Kusaka: [0004]-[0006], [0033], [0089]; A defocus amount [i.e., an error of the distance to the object] which corresponds to the position of the focus detection pixel [i.e., representative pixel] caused by chromatic aberration in an optical system employed to capture the first and second image is corrected.).
Tanaka (US 2011/0234765 A1) discloses a boundary of a first region and a boundary of the color of the object (Tanaka: Fig. 6; [0069], [0077] A boundary of a first region between the foreground and the background includes a window or boundary of the color of the object.);
and wherein, when selecting the representative pixel from the first region, the selection unit is configured not to select the representative pixel from a neighborhood of the boundary of the first region (Tanaka: Figs. 6, 8-10; [0068]-[0077], [0092]-[0098]; Only the representative pixel in the window [i.e., boundary] will be selected, outside the window [i.e., neighborhood of boundary] will result in erroneous detection and correction.).





Re. Claim 13,
Attar et al., (WO 2014/006514 A2) disclose the following limitations: 
A distance detecting method executed by a distance detecting apparatus (Attar: Abstract), comprising: 
acquiring a first image captured from a first point of view and a second image captured from a second point of view that is different from the first point of view (Attar: Fig. 1; [0004], [0054], [0030]-[0036], [0055]; Imaging channels capture a first image and a second image both having a different perspective from one another.); 
(Attar: [0030]-[0036]; Pixels are selected according to equation 1 representative of the first image.); 
detecting a position in the second image corresponding to the representative pixel and thereby detecting a distance to the object corresponding to the position of the representative pixel (Attar: [0030]-[0045]; A distance can be determined based on the variance of location of each of the selected preliminary image pixels of the second image corresponding the representative pixels, thus a distance can be determined by querying a mapping between average selected preliminary image pixel distance and object distance.); 

Lee (US 2013/0148882 A1) discloses dividing the first image into a plurality of regions such that (Lee: [0027]; “Each subregion in the set of image subregions is then compared, using color histograms, with a reference image representative of a reference object to be detected in the test image … For example, in a first iteration, the image segmenter 125 can segment (e.g., divide, partition, etc.) the test image into a first set of image subregions that partition the test image into a grid containing a first number of subregions (e.g., such as a grid of 10×10 rectangular subregions, yielding a total of 100 rectangles rectangular subregions).”).
	Kusaka et al., (JP 2011-007882 A) disclose selecting a representative pixel from the first image, based on a color of an object (Kusaka: [0033], [0089]; A pair of images generated from pupil-division has a focus detection pixel [i.e., representative pixel] from the first image and is detected [i.e., selected] based on a color of the focus detection pixel which represents the subject [i.e., object].); and 
correcting an error of the distance to the object corresponding to the position of the representative pixel, the distance being detected in the detecting step, and the error being caused by chromatic aberration in an optical system employed to capture the first image and the second image (Kusaka: [0004]-[0006], [0033], [0089]; A defocus amount [i.e., an error of the distance to the object] which corresponds to the position of the focus detection pixel [i.e., representative pixel] caused by chromatic aberration in an optical system employed to capture the first and second image is corrected.).
Tanaka (US 2011/0234765 A1) discloses a boundary of a first region and a boundary of the color of the object (Tanaka: Fig. 6; [0069], [0077] A boundary of a first region between the foreground and the background includes a window or boundary of the color of the object.);
wherein, when selecting the representative pixel from the first region, said selecting step does not select the representative pixel from a neighborhood of the boundary of the first region (Tanaka: Figs. 6, 8-10; [0068]-[0077], [0092]-[0098]; Only the representative pixel in the window [i.e., boundary] will be selected, outside the window [i.e., neighborhood of boundary] will result in erroneous detection and correction.). 

Re. Claim 14,
Attar et al., (WO 2014/006514 A2) disclose the following limitations: 
A non-transitory computer-readable storage medium (Attar: [0023]; Claim 1.) which stores a program for causing a computer to execute a distance detecting method comprising: 
acquiring a first image captured from a first point of view and a second image captured from a second point of view that is different from the first point of view (Attar: Fig. 1; [0004], [0054], [0030]-[0036], [0055]; Imaging channels capture a first image and a second image both having a different perspective from one another.);
(Attar: [0030]-[0036]; Pixels are selected according to equation 1 representative of the first image.); 
detecting a position in the second image corresponding to the representative pixel and thereby detecting a distance to the object corresponding to the position of the representative pixel (Attar: [0030]-[0045]; A distance can be determined based on the variance of location of each of the selected preliminary image pixels of the second image corresponding the representative pixels, thus a distance can be determined by querying a mapping between average selected preliminary image pixel distance and object distance.); 

Lee (US 2013/0148882 A1) discloses dividing the first image into a plurality of regions such that (Lee: [0027]; “Each subregion in the set of image subregions is then compared, using color histograms, with a reference image representative of a reference object to be detected in the test image … For example, in a first iteration, the image segmenter 125 can segment (e.g., divide, partition, etc.) the test image into a first set of image subregions that partition the test image into a grid containing a first number of subregions (e.g., such as a grid of 10×10 rectangular subregions, yielding a total of 100 rectangles rectangular subregions).”).
	Kusaka et al., (JP 2011-007882 A) disclose selecting a representative pixel from the first image, based on a color of an object (Kusaka: [0033], [0089]; A pair of images generated from pupil-division has a focus detection pixel [i.e., representative pixel] from the first image and is detected [i.e., selected] based on a color of the focus detection pixel which represents the subject [i.e., object].); and 
correcting an error of the distance to the object corresponding to the position of the representative pixel, the distance being detected in the detecting step, and the error being caused by chromatic aberration in an optical system employed to capture the first image and the second image (Kusaka: [0004]-[0006], [0033], [0089]; A defocus amount [i.e., an error of the distance to the object] which corresponds to the position of the focus detection pixel [i.e., representative pixel] caused by chromatic aberration in an optical system employed to capture the first and second image is corrected.).
Tanaka (US 2011/0234765 A1) discloses a boundary of a first region and a boundary of the color of the object (Tanaka: Fig. 6; [0069], [0077] A boundary of a first region between the foreground and the background includes a window or boundary of the color of the object.);
wherein, when selecting the representative pixel from the first region, said selecting step does not select the representative pixel from a neighborhood of the boundary of the first region (Tanaka: Figs. 6, 8-10; [0068]-[0077], [0092]-[0098]; Only the representative pixel in the window [i.e., boundary] will be selected, outside the window [i.e., neighborhood of boundary] will result in erroneous detection and correction.).

Re. Claim 15,
Attar et al., (WO 2014/006514 A2) disclose the following limitations:
A distance detecting apparatus (Attar: Abstract) comprising one or more processors (130) and a memory (135) storing a program which, when executed by the one or more processors (Attar: [0019], claim 1.), causes the distance detecting apparatus to function as: 
6an acquisition unit configured to acquire a first image captured from a first point of view and a second image captured from a second point of view that is different from the first point of view (Attar: Fig. 1; [0004], [0054], [0030]-[0036], [0055]; Imaging channels capture a first image and a second image both having a different perspective from one another.);

a selection unit configured to select a representative pixel from the first image (Attar: [0030]-[0036]; Pixels are selected according to equation 1 representative of the first image.), 
a detection unit configured to detect a position in the second image corresponding to the representative pixel and thereby to detect a distance to the object corresponding to the position of the representative pixel (Attar: [0030]-[0045]; A distance can be determined based on the variance of location of each of the selected preliminary image pixels of the second image corresponding the representative pixels, thus a distance can be determined by querying a mapping between average selected preliminary image pixel distance and object distance.), 
Lee (US 2013/0148882 A1) discloses a dividing unit configured to divide the first image into the plurality of regions such that (Lee: [0027]; “Each subregion in the set of image subregions is then compared, using color histograms, with a reference image representative of a reference object to be detected in the test image … For example, in a first iteration, the image segmenter 125 can segment (e.g., divide, partition, etc.) the test image into a first set of image subregions that partition the test image into a grid containing a first number of subregions (e.g., such as a grid of 10×10 rectangular subregions, yielding a total of 100 rectangles rectangular subregions).”).
Kusaka et al., (JP 2011-007882 A) disclose a representative pixel based on a color of an object such that influence of chromatic aberration is reduced (Kusaka: [0004]-[0006], [0033], [0089]; A pair of images generated from pupil-division has a focus detection pixel [i.e., representative pixel] from the first image and is detected [i.e., selected] based on a color of the focus detection pixel which represents the subject [i.e., object]. Influence of chromatic aberration is corrected based on the detected color.).
Tanaka (US 2011/0234765 A1) discloses a boundary of a first region and a boundary of the color of the object (Tanaka: Fig. 6; [0069], [0077] A boundary of a first region between the foreground and the background includes a window or boundary of the color of the object.);
and wherein, when selecting the representative pixel from the first region, the selection unit is configured not to select the representative pixel from a neighborhood of the boundary of the first region (Tanaka: Figs. 6, 8-10; [0068]-[0077], [0092]-[0098]; Only the representative pixel in the window [i.e., boundary] will be selected, outside the window [i.e., neighborhood of boundary] will result in erroneous detection and correction.).











Re. Claim 18,
Attar et al., (WO 2014/006514 A2) disclose the following limitations:
A distance detecting apparatus (Attar: Abstract) comprising one or more processors (130) and a memory (135) storing a program which, when executed by the one or more processors (Attar: [0019], claim 1.), causes the distance detecting apparatus to function as: 
an acquisition unit configured to acquire a first image captured from a first point of view and a second image captured from a second point of view that is different from the first point of view (Attar: Fig. 1; [0004], [0054], [0030]-[0036], [0055]; Imaging channels capture a first image and a second image both having a different perspective from one another.);

a selection unit configured to select a representative pixel from each of a plurality of regions in the first image (Attar: [0030]-[0036]; Pixels are selected according to equation 1 representative of the first image.), 
a detection unit configured to detect positions in the second image corresponding to the representative pixels selected from the plurality of regions and thereby to generate a distanceS/N 16/162,54725792.954 distribution, to the object corresponding to the positions of the representative pixels (Attar: [0030]-[0045]; A distance can be determined based on the variance of location of each of the selected preliminary image pixels of the second image corresponding the representative pixels, thus a distance can be determined by querying a mapping between average selected preliminary image pixel distance and object distance.), 
Lee (US 2013/0148882 A1) discloses a dividing unit configured to divide the first image into the plurality of regions such that (Lee: [0027]; “Each subregion in the set of image subregions is then compared, using color histograms, with a reference image representative of a reference object to be detected in the test image … For example, in a first iteration, the image segmenter 125 can segment (e.g., divide, partition, etc.) the test image into a first set of image subregions that partition the test image into a grid containing a first number of subregions (e.g., such as a grid of 10×10 rectangular subregions, yielding a total of 100 rectangles rectangular subregions).”).
Kusaka et al., (JP 2011-007882 A) disclose select a representative pixel based on a color of an object in which influence of chromatic aberration is corrected (Kusaka: [0004]-[0006], [0033], [0089]; A pair of images generated from pupil-division has a focus detection pixel [i.e., representative pixel] from the first image and is detected [i.e., selected] based on a color of the focus detection pixel which represents the subject [i.e., object]. Influence of chromatic aberration is corrected based on the detected color.).
Tanaka (US 2011/0234765 A1) discloses a boundary of a first region and a boundary of the color of the object (Tanaka: Fig. 6; [0069], [0077] A boundary of a first region between the foreground and the background includes a window or boundary of the color of the object.);
and wherein, when selecting the representative pixel from the first region, the selection unit is configured not to select the representative pixel from a neighborhood of the boundary of the first region (Tanaka: Figs. 6, 8-10; [0068]-[0077], [0092]-[0098]; Only the representative pixel in the window [i.e., boundary] will be selected, outside the window [i.e., neighborhood of boundary] will result in erroneous detection and correction.).

Prior art was applied for the claims above. However, upon further consideration there is no reasoning to combine the applied references to arrive at the claimed invention.
Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is [Claim 1] “… a dividing unit configured to divide the first image into a plurality of regions such that a boundary of a first region in the plurality of regions includes a boundary of a color of an object; a selection unit configured to select a representative pixel from each of the plurality of regions in the first image, based on the color of the object … wherein, when selecting the representative pixel from the first region, the selection unit is configured not to select the representative pixel from a neighborhood of the boundary of the first region.” [Claim 13] “… dividing the first image into a plurality of regions such that a boundary of a first region in the plurality of regions includes a boundary of a color of an object; selecting a representative pixel from the first image, based on the color of the object, from each of the plurality of regions … wherein, when selecting the representative pixel from the first region, said selecting step does not select the representative pixel from a neighborhood of the boundary of the first region.” [Claim 14] “… dividing the first image into a plurality of regions such that a boundary of a first region in the plurality of regions includes a boundary of a color of an object; selecting a representative pixel from the first image, based on [[a]] the color of [[an]] the object, from each of the plurality of regions; … wherein, when selecting the representative pixel from the first region, said selecting step does not select the representative pixel from a neighborhood of the boundary of the first region.” [Claim 15] “… a dividing unit configured to divide the first image into a plurality of regions, such that a boundary of a first region in the plurality of regions includes a boundary of a color of an object; a selection unit configured to select a representative pixel from each of the plurality of regions in the first image, based on the color of the object such that influence of chromatic aberration is reduced; … wherein, when selecting the representative pixel from the first region, the selection unit is configured not to select the representative pixel from a neighborhood of the boundary of the first region.” [Claim 18] “… a dividing unit configured to divide the first image into a plurality of regions, such that a boundary of a first region in the plurality of regions includes a boundary of a color of an object; a selection unit configured to select a representative pixel from each of the plurality of regions in the first image, based on the color of the object; to the object corresponding to the positions of the representative pixels, in which influence of chromatic aberration is corrected, wherein, when selecting the representative pixel from the first region, the selection unit is configured not to select the representative pixel from a neighborhood of the boundary of the first region.” This feature is not found or suggested in the prior art.
Claims 1-3, 6-10, 12-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571) 270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEET DHILLON/Primary Examiner
Art Unit: 2488
Date: 01-22-2021